Civil action to recover of the defendant, G. D. Ricks, the sum of $116.30 for merchandise furnished his tenant, James Crudup, during the year 1918, and which it is alleged he agreed to assume responsibility for its payment.
The case was commenced in a court of a justice of the peace, and triedde novo on appeal to the Superior Court.
From a verdict and judgment in favor of defendant, the plaintiff appeals. *Page 816 
On a controverted issue of fact, the jury has taken the defendant's version of the matter. A careful perusal of the record leaves us with the impression that the case has been tried substantially in agreement with the law bearing on the subject, and we have discovered no ruling or action on the part of the trial court, as presented by the exceptions, which we apprehend should be held for reversible error. The verdict and judgment will be upheld.
No error.